    Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT PGR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


CLIFFORD DEVINE,                        *
                                        *


      Plaintiff,                        *
                                        *


             V.                         *              CV 118-195
                                        ★


UNITED STATES,                          *
                                        *


                                        *
       Defendant




                                  ORDER




     Before the Court is Plaintiff's motion for reconsideration

(Doc. 53) of the Court's September 10, 2020 Order (Doc. 50).                 For

the following reasons. Plaintiff's motion is DENIED.



                                I. BACKGROUND


      The relevant facts are set forth in the Court's September 10,

2020 Order (the "Prior Order").          (Doc. 50, at 1-4.)      In the Prior

Order, the Court granted Defendant's motion to dismiss. On October

7, 2020, Plaintiff filed the present motion asking the Court to

reconsider the dismissal of Plaintiff s Federal Tort Claims Act

("FTCA") claims, alleging clear error.^           (Doc. 53.)




^ Plaintiff also requests leave to amend be granted "[i]f the [Amended Complaint]
is determined not to state a plausible claim that the officers were empowered
to enforce Federal law." (Doc. 53, at 2.) Plaintiff may not amend his pleading
after his case has been dismissed, so that request is DENIED.       See Rufus v.
Chapman, No. 3:ll-cv-74, 2011 WL 4434535, at *2 (M.D. Ga. Sept. 22, 2011).
    Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 2 of 13




       Plaintiff     specifies   that     he     brings    the    motion      for

reconsideration under Federal Rule of Civil Procedure 59(e).                  The

motion was filed within twenty-eight days of the Court's Prior

Order; therefore, it is proper to analyze the motion under Rule

59(e).   See Brown v. Spells, No. 7:ll-cv-91 (HL), 2011 WL 4543905,

at *1 (M.D. Ga. Sept. 30, 2011) (''[I]f a motion is filed within

twenty-eight days of judgment, the motion should be analyzed under

Rule 59 framework."); accord Mahone v. Ray, 326 F.3d 1176, 1177

n.l (11th Cir. 2003) (analyzing Rule 59 under former deadline).

       Reconsideration under Rule 59(e) is justified only when there

is: "(1)    an     intervening   change    in   controlling      law;   (2)   the

availability of new evidence; or (3) the need to correct clear

error or prevent manifest injustice."            Schiefer v. United States,

No. CV206-206, 2007 WL 2071264, at *2 (S.D. Ga. July 19, 2007).

Rule   59(e) "cannot be      used   to    relitigate      old   matters,   raise

argument or present evidence that could have been raised prior to

the entry of judgment." Arthur v. King, 500 F.3d 1335, 1343 (11th

Cir. 2007) (citation omitted).           Plaintiff specifies he is moving

for reconsideration under ground (3) because there is a need to

correct clear error or prevent manifest injustice.

       "Reconsideration of a previous order is an extraordinary

remedy, to be employed sparingly."             Armbuster v. Rosenbloom, No.

l:15-cv-114, 2016 WL 1441467, at *1 (S.D. Ga. Apr. 11, 2016)

(citation and internal quotation marks omitted); see also Spellman
    Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 3 of 13




V. Haley, No. 97-T-640-N, 2004 WL 866837, at *2 {M.D. Ala. Feb.

22, 2002) ("[L]itigants should not use motions to reconsider as a

knee-jerk reaction to an adverse ruling.").       Because it ^^is not an

appeal, . . . it is improper on a motion for reconsideration to

ask the Court to rethink what the Court has already thought through

— rightly or wrongly." Armbuster, 2016 WL 1441467, at *1 (internal

quotations and citation omitted).         It is well established that

^^additional facts and arguments that should have been raised in

the first instance are not appropriate grounds for a motion for

reconsideration."      Gouqler v. Sirius Prods., Inc., 370 F. Supp. 2d

1185, 1189 (S.D. Ala. 2005) (citation omitted); see also Am. Home

Assurance Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1239

(11th   Cir.   1985)    (cautioning   against   use   of   a   motion    for

reconsideration to afford a litigant ^^two bites at the apple");

Rossi V. Troy State Univ., 330 F. Supp. 2d 1240, 1249-50 (M.D.

Ala. 2002) (denying motion for reconsideration when plaintiff

failed to submit evidence prior to entry of original order and

failed to show good cause for the omission).           Furthermore, ^^the

moving party must set forth facts or law of a strongly convincing

nature to induce the court to reverse its prior decision."          Burger

King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369

(S.D. Fla. 2002). And, ultimately, ''the decision to grant a motion

for reconsideration 'is committed to the sound discretion of the

district judge.'"      Townsend v. Gray, 505 F. App'x 916, 917 (11th
      Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 4 of 13




Cir. 2013) (quoting Region 8 Forest Serv. Timber Purchasers Council

V. Alcock, 993 F.2d 800, 806 (11th Cir. 1993)).

       In the    present motion, Plaintiff contends the controlling

case is Millbrook v. United States, 569 U.S. 50 (2013), and that

the Court did not properly apply this Supreme Court precedent when

deciding its Prior Order.          Plaintiff did not mention this case in

his Amended Complaint (Doc. 34) or in either of the two responses

he filed in opposition to Defendant's motion to dismiss (Docs. 44,

47).    Despite this. Plaintiff now argues the Court's reliance on

Cross V. United States, 159 F. App'x 572 (5th Cir. 2005) in its

Prior    Order   was    clear   error.      Plaintiff   contends,    relying   on

Millbrook, that the determination of sovereign immunity should be

based    on "whether      the   officers     were   empowered   to   arrest    for

violations of federal law," and that the                 Court's     Prior Order

incorrectly focused on the "security activity."                 (Doc. 53-1, at

7.)     Essentially, Plaintiff moves for the use of a "status test"

to     determine       immunity,    which     completely    contradicts        his

oppositions to Defendant's motion to dismiss in which he argued

for the use of a "function test."              (See Doc. 44, at 12 ("[T]he

statute is triggered not by title or ^by mere status,' rather it

is triggered by ^actual conduct' or the function the particular

officers were pursuing at the time of the challenged arrest or

touching, and if their actual conduct is performing investigative
    Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 5 of 13




law enforcement functions, the exemption under 28 U.S.C. § 2680(h)

is established.").)


     In response to Plaintiff's motion, Defendant contends that

all of Plaintiff's new arguments ''could have and should have been

presented when he opposed [Defendant's] Motion to Dismiss." (Doc.

56, at 1.) Further, Defendant argues "Plaintiff invited this error

by urging an erroneous standard upon the Court."             (Id. at 4.)

Defendant cites to the "invited error doctrine" for establishing

"that someone who invites a court down the primrose path to error

should not be    heard to complain that the court accepted its

invitation and went down that path" and argues this is exactly

what Plaintiff is doing here.     (Id. (citing Doe v. Princess Cruise

Lines, Ltd., 657      F.3d 1204, 1213 (11th Cir. 2011) (internal

quotation marks omitted)).)      Defendant points out that Plaintiff

pushed for the use of a "function test" at the motion to dismiss

stage and is now completely switching his position to support the

use of a "status test" to determine if immunity is waived.               But

Defendant argues that regardless of which test is used. Plaintiff s

Amended Complaint fails to establish that the arresting personnel

were law enforcement officers, and therefore, dismissal is still

the correct outcome.     (Id. at 8.)

     Plaintiff fails to directly address Defendant's contention

that he is urging the use of a         different test than originally

requested, and instead argues he has not been "lying in wait," or
      Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 6 of 13




intentionally      taking      an   adverse      position,    which     he    claims   is

required for the invited error doctrine to apply.                           (Doc. 59, at

3.)    Plaintiff maintains the position that there is an immunity

waiver    that    should       apply     here,   which   is    not    what     Defendant

contends; Defendant only argues Plaintiff changed his stance on

which test should be applied.              Plaintiff further argues the Court

incorrectly construed his Amended Complaint in the light most

favorable to the Defendant instead of the Plaintiff when granting

the motion to dismiss.           (Id. at 1.)      Plaintiff also contends "[i]n

the first round of their motion to dismiss, the [Defendant] stated,

^It is undisputed that the officers named in the Complaint were

empowered by law to make arrests: therefore, were ^law enforcement

officer[s]' under the FTCA."               (Id. at 7.)

       Defendant       filed    a   sur-reply       entirely    focused        on   these

contentions.        (Doc.      60.)       The    Court agrees        with    Defendant s

position that because Plaintiff filed an Amended Complaint, the
Defendant's original motion to dismiss was deemed moot and is

therefore irrelevant to the case at this point.                      See S. Pilot Ins.

Co. V. CECS, Inc., 15 F. Supp. 3d 1284, 1287 n.l (N.D. Ga. 2013)

(''An amended complaint supersedes the original complaint, and thus

renders    moot    a    motion      to    dismiss    the   original         complaint.")

Therefore, Plaintiff's assertions involving Defendant's statements

in its motion to dismiss the original complaint are disregarded.
       Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 7 of 13




                                    II. DISCUSSION


        The Court finds that reconsideration is not warranted in this


case     because:      (1)    there   has     been      no    intervening    change   in

controlling law; in fact, the case Plaintiff urges the Court to

use to reconsider its Prior Order was decided in 2013; (2) there

are no allegations that new evidence is available; and (3) there

has not been a clear error or any manifest injustice.                          Despite

this, out of an abundance of caution, the Court will address

Plaintiff's       claim      that   Millbrook      is   the    controlling    law,    and

illustrate that regardless of which test is applied. Plaintiff s

claims are still barred by sovereign immunity.

        ''Absent a     waiver, sovereign immunity shields the Federal

Government . . . from suit.            Waivers of the Government's sovereign

immunity, to be effective, must be unequivocally expressed." King

V. United States, 878 F.3d 1265, 1267 {11th Cir. 2018) (internal

quotations and citations omitted). "The FTCA operates as a limited

waiver of the United States' sovereign immunity."                           Bennett v.

United States, 102 F.3d 486, 488 n.l (11th Cir. 1996).                             When a

tort     claim    is   brought      against       the   United    States,    the    court

evaluates whether "the United States may be held liable pursuant

to the terms of the statute."               Id.    If the court is unable to find

a waiver, the court lacks subject matter jurisdiction to maintain

the suit.        Id.
     Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 8 of 13




      28 U.S.C. § 1346(b)(1) provides a general waiver of the United

States' immunity in        suits against Government employees acting

within the scope of their employment.             The FTCA then provides

exceptions to the waiver that restore immunity.               The applicable

statutory language for the law enforcement proviso states:

      The provisions of this chapter and section 1346(b) of
      this title shall not apply to . . . (h) Any claim arising
      out of assault, battery, [or] false imprisonment . . . :
      Provided, [t]hat, with regard to acts or omissions of
      investigative or law enforcement officers of the United
      States Government, the provisions of this chapter and
      section 1346(b) of this title shall apply to any claim
      arising, on or after the date of the enactment of this
      proviso,   out   of  assault,   battery,   [or]   false
      imprisonment. . . . For the purpose of this subsection,
      ^^investigative or law enforcement officer" means any
      officer of the United States who is empowered by law to
      execute searches, to seize evidence, or to make arrests
      for violations of Federal law.


28   U.S.C.   §   2680.      ''While    claims   for    [battery]    or    false

imprisonment generally are not viable under the FTCA, 'with regard

to acts or omissions of investigative or law enforcement officers

of the    United States Government,' such          claims    may    be    brought

against the government."         Metz v. United States, 788 F.2d 1528,

1531 (11th Cir. 1986) (citing § 2680(h)).

      Plaintiff requests the Court reconsider whether the arresting

personnel in      this    case   are   investigative    or   law    enforcement

officers under the law enforcement proviso.            For the reasons stated

below, the Prior Order's determinations that the personnel are not

investigative or law enforcement officers and finding sovereign


                                        8
      Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 9 of 13




immunity     prevents     the     Court      from     having    jurisdiction      over

Plaintiff's FTCA claims is not disturbed.                The Court addresses the


parties'     arguments    by    breaking      down     Plaintiff's    claims   into,

first, the two enumerated torts: battery and false imprisonment,

and,   second,   the     failure      to    warn    claim ''arising   out of" the

enumerated torts.


A. EnTmerabed Torbs — Babbery and False Imprlsonmenb Claims

       As explained in the Prior Order, "if the arresting personnel

are    not   investigative       or   law    enforcement       officers   under    the

exception, the Court lacks jurisdiction over Plaintiff's false

imprisonment and battery claims in their entirety."                       (Sept. 10,

2020 Order, at 8.)         Plaintiff relies on Millbrook to argue the

Prior Order's decision was one of clear error.                   The Supreme Court

looked beyond the plain statutory language requirements that: (1)

"the conduct must arise from one of the six enumerated intentional

torts," and (2) "the law enforcement officer's acts or omissions

must fall within the scope of his office and employment" to see if

additional limits to the waiver of sovereign immunity existed.

Millbrook, 569 U.S. at 55 (internal quotations omitted).                           The

Supreme Court specifically explored "whether the FTCA further

limits the category of 'acts or omissions' that trigger the United

States' liability."        Id.     It explained that "this provision (sic)

focuses on the status of persons whose conduct may be actionable,

not the types of activities that may give rise to a tort claim
   Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 10 of 13




against    the    United   States."      Id.   at   56.      The   Supreme   Court

ultimately held ''the waiver effected by the law enforcement proviso

extends to acts or omissions of law enforcement officers that arise

within the scope of their employment, regardless of whether the

officers are engaged in investigative or law enforcement activity,

or are executing a search, seizing evidence, or making an arrest."

Id. at 57.       Millbrook did not abrogate or overrule Cross because

Cross    did   not   address   the    same   issue;   this    explains   why   the

decisions do not contradict one another.                  Cross used a function

test to determine if the acting personnel fit the title of an

investigative or law enforcement officer under the FTCA waiver

exceptions. Conversely, in Millbrook, it was uncontested that the

acting personnel were officers, so the Court explored whether the

officers' immunity depends on what kinds of acts or omissions they

were carrying out when the intentional tort occurred.

        Although the Court relied on Cross in its Prior Order because

of the similarity of the facts between the cases, the conclusion

it reached is consistent with the conclusion reached when applying

Millbrook. The arresting personnel are still entitled to sovereign

immunity.        In its Prior Order, the Court looked at Plaintiff's

allegations that the arresting personnel were "play[ing] the role

[of] law enforcement officers" (Am. Compl., SI 16) and explored

whether them allegedly playing this role took these individuals to

the level of a law enforcement officer                within the meaning of

                                        10
      Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 11 of 13



§ 2680(h).     (See Sept. 10, 2020 Order, at 8.)          The Court, applying

a function test to analyze the arresting personnel's actions, found

it did not.


       Despite Cross still being accepted law, the Court examines

the    underlying facts     using the       Millbrook status test.           [A]n

intentional tort is not actionable unless it occurs while the law

enforcement officer is ^acting within the scope of his office or

employment.'" Millbrook,        569   U.S.     at   57   (citing   §§ 2680(h),

1346(b)(1)).       Plaintiff's Amended Complaint fails to meet the

threshold     requirement     that    the    arresting     personnel    be    law

enforcement officers.       Throughout his Amended Complaint, Plaintiff

asserts that the arresting personnel were "play[ing] the role [of]

law enforcement officers," ''agents playing the role of officers,"

"agents of the United States playing the role [of] officers," and

"agents of the government playing the role of officers as part of

the drill," but never asserts facts to justify finding that the

arresting personnel were in fact investigative or law enforcement

officers.      (See Am. Compl.,         16, 23, 25, 26, 49.)           The Court

"focuses on the status of persons whose conduct may be actionable,

not the types of activities that may give rise to a tort claim

against the United States." Millbrook, 569 U.S. at 56. The status

of these personnel does not move them into the category of

investigative or law enforcement officers based on the facts

presented.      An investigative or law enforcement officer is "any

                                       11
   Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 12 of 13




officer of the United States who is empowered by law to execute

searches, to seize evidence, or to make arrests for violations of

Federal law."    § 2680(h).

     In this case, the arresting personnel were simply military

officials carrying out their assigned roles pursuant to a drill on

base.     Nothing in the facts leads the Court to believe these

persons were empowered to execute searches, seize evidence, or

make arrests for violations of Federal law; instead, they simply

were following the instructions of their supervisors and securing

Fort Gordon during a ^^terrorist on base drill."        While the Court

accepts Plaintiff's allegations that these persons were ''playing

the role of law enforcement officers," that does not meet the

status     requirement   necessary    to   waive   sovereign    immunity.

Pursuant to this, applying the Millbrook status test, the Court

finds the enumerated torts are not actionable because they were

not performed by investigative or law enforcement officers acting

within the scope of their office or employment.          See §§ 2680(h),

1346(b)(1).     Therefore, sovereign immunity has not been waived.

B. Claim Arising out of Enximerated Torts - Failure to Warn

        As explained in the Prior Order, Plaintiff s failure to warn

claim arises out of the asserted false imprisonment and battery

claims.     Consequently, the failure to warn claim is also barred

based on the Court's determination that § 2680(h) prevents the

false imprisonment and battery claims from moving forward.               The

                                     12
      Case 1:18-cv-00195-JRH-BKE Document 62 Filed 02/26/21 Page 13 of 13



Court     also    notes     that   neither       Plaintiff   nor       Defendant      made


additional       explicit      arguments     regarding   the       failure       to   warn

claim's dismissal in their reconsideration filings.

       Thus,     the   Court   finds   §    2680(h)   returns      the   Government's

immunity with respect to all of Plaintiff's claims.                        (See Sept.

10, 2020 Order, at 11-13.)             Based on these findings and the high

bar     required       to   justify    reconsideration       of    a     prior    order.

Plaintiff's motion for reconsideration is DENIED.


C. Discretionary Duty Exception

        The Court has already confirmed that § 2680(h) shields the

Government from Plaintiff's claims; thus, the Court again declines

to decide the applicability of the discretionary duty exception

under § 2680(a).




                                   III. CONCLUSION


        For      the    foregoing      reasons.       Plaintiff's         motion       for

reconsideration (Doc. 53) is DENIED.                This case remains CLOSED.

        ORDER ENTERED at Augusta, Georgia, this<^^^day of February,
2021.




                                                      HALL, CHIEF JUDG
                                           UNITE^STATES DISTRICT COURT
                                              i-HERN DISTRICT OF GEORGIA




                                            13
